DETAILED ACTION
Response to Remarks
Objections to the specification have been withdrawn due to amendments by the Applicant.
Objections to claims 8 and 12 have been withdrawn due to amendments by the Applicant.
Claim rejections for claims 3 and 5-7 under 35 USC 112(b) have been withdrawn due to amendments by the Applicant. Claim 17 has been canceled by the Applicant.
Applicant has stated that replacement drawing sheets to correct drawing objections will be filed at a later date.  Since replacement drawing sheets have not been filed yet, drawing objections are maintained. 
Regarding rejection of previous claim 4 under 35 USC 103 as being unpatentable over De France in view of Hasegawa, Applicant argues that modification of De France with Hasegawa is improper since the nut in Hasegawa is not detachable and the modification of De France with Hasegawa would destroy the invention of De France.  This is not found to be persuasive.  Features claimed previously in claim 4 are now part of claim 1. 
As stated in the Office Action dated 8 October 2020, De France discloses a torque limiting fastener having a first body portion 14 and a second body portion 12.  The first body portion detaches from the second body portion at the controlled break region 16.  Therefore, the primary reference (De France) discloses a detachable torque limiting fastener.  The secondary, teaching reference (Hasegawa) is used to modify the second body portion shown in De France to have a nut disposed in the second body 
	Claim 1 has been amended to further define the shear plane as conical.  This adds a limitation not previously considered by the Examiner (previous claim 18 claimed a fastener where the shear plane is either flat or conical or inverted conical).  Therefore, this amendment has necessitated new grounds of rejection.
Drawings
The drawings are objected to because of following:  
Figure 6 denotes a conical shear plane while Figure 7 denotes a flat shear plane 412.  However, shear planes in Figures 6 and 7 appears to be of similar shape.  Therefore, Figures 6 and 7 do not show the shear planes in sufficient detail to differentiate a flat shear plane from a conical shear plane.
Figure 5B uses reference character 216 to show a feature which is not tapered.  Reference character 216 is described in the specification as the inner tapered region and is shown on Figures 2-4 as a tapered surface.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference character 300 is not shown on Figure 3.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Parent claim 1 claims a conical shear plane; however, the dependent claim 18 claims an inverted conical shear plane.  Based on a review of the Applicant’s original disclosure, it is not understood as to how a torque limiting fastener can have both a conical shear plane as claimed in the parent claim 1 and an inverted conical shear plane as claimed in the dependent claim 18.    



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-7, 9-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over De France (US PGPUB 2008/0014042A1) in view of Hasegawa (US Patent 3765464A) and Updike (US Patent 5784738A). 
Regarding claim 1, 
De France teaches:
A torque limiting fastener 10.
a body defining a first body portion 14 and a second body portion 12, the first body portion 14 and the second body portion 12 extending from a first end of the body to a second end of the body, as shown in Figure “A” below. 
the body comprising: an inner surface extending from the first end of the body to the second end of the body (see Figure “A”).
an outer surface extending from the first end of the body to the second end of the body (see Figure “A”).
an inner threadform extending substantially along a length of the inner surface of the second body portion 12, as shown in Figure 4.
a controlled break region 16 disposed at an intersection of the first body portion 14 and the second body portion 12.
the controlled break region 16 including an outer surface break point formed into the outer surface and an inner surface break point formed into the inner surface, 
De France does not teach, but Hasegawa teaches:
wherein the second body portion 1 is comprised of a nut 4 disposed within the second body portion 1 and in contact with the inner surface of the second body portion 1.  See Figure 2.
Hasegawa teaches that the outer body can be made of electrically insulated material while the nut 4 can be made of metal. A metal nut 4 can withstand higher forces and thus creates a strong and reliable connection, while the plastic outer body provides safety of electrical insulation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener shown in De France to have a nut disposed in the second body portion similar to the ones taught by Hasegawa to allow use of different materials for the outer body and the nut (e.g. plastic outer body providing electrical insulation with inner metal nut, or corrosion-resistant outer body with inner steel nut).
De France does not disclose, but Updike teaches:
Shows a torque-limiting fastener in Figure 10 with a controlled break region 82 having a conical shear plane. 
The controlled break region 82 is defined by an outer surface break point formed on the outer surface of annular definition and an inner surface break point formed on the inner surface of annular definition.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controlled break region shown in De France to have a conical shear plane similar to the one taught by Updike so that the neck breaks at a location more inward (i.e. below flush) and thus eliminates any work needed to remove broken remainders of the neck.
“In FIG. 10, neck 63 of nut 45 has been replaced by neck 82, whose narrowest, weakest portion is recessed relative to outer exposed surface 64. Neck 82 is typically capable of accepting the tip portion of threaded end 41 therein. When head 62 is twisted off, neck 82 breaks at a location more inward relative to plate 23 (FIG. 5) than surface 64. Thus there will be no need to grind off the broken remainder of neck 82 after head 62 is removed.” [col 3, line 59]    

Regarding claim 5, 
De France does not teach, but Hasegawa teaches:
See rejection of claim 1 above for reasons on combining De France and Hasegawa on having a nut disposed within the second body portion.
The nut 4 in Hasegawa is removable from the second body portion.  Hasegawa does not disclose that the nut 4 is permanently attached to the body 1 and since the nut is simply encased in nylon which can be easily removed, the nut is considered to be removable.




De France does not teach, but Hasegawa teaches:
Nut 4 shown in Hasegawa is a hex nut.

Regarding claim 7, 
De France does not teach a nut formed from the claimed materials, however:
It would have been obvious to one having ordinary skill in the art at the time of filing to have made the nut from one of aluminum, steel, brass, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  It is also a common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, and potential aesthetics, etc., for the application, intended use, and design considerations for that material.  MPEP 2144.07.

Regarding claim 9,
De France teaches:
the outer surface of the first body portion 14 is comprised of a hexagonal shape, as shown in Figure 2.

Regarding claim 10,
De France teaches:
the outer surface of the second body portion 12 includes a hexagonal shape, as shown in Figure 2.

De France teaches:
the inner surface (shown in Figure “A”) of the first body portion 14 is substantially a constant diameter from the first end (shown in Figure “A”) to the controlled break region 16.

Regarding claim 12,
De France and Updike discloses/teaches:
The torque limiting fastener 10 comprising an outer tapered region (shown in Figure “A”) along the outer surface.
the outer tapered region along the outer surface of the first body being proximate to the controlled break region 16, with a narrowest portion of the outer tapered region being proximate to the controlled break region 16 and the outer tapered region widening as the distance from the controlled break region increases.  See Figure “A”.
Also, as shown in Figure “B”, Updike teaches an outer tapered region along the outer surface of the first body being proximate to the controlled break region 82, with a narrowest portion of the outer tapered region being proximate to the controlled break region 82 and the outer tapered region widening as the distance from the controlled break region increases.




De France teaches:
the inner threadform has a substantially uniform diameter between a starting thread (near the second end shown in Figure “A”) and an ending thread.

Regarding claim 14, 
De France does not explicitly state the material type of the fastener body. However, De France says that any suitable materials could be used. “In addition, any suitable size, shape or type of elements or materials could be used.”  [0015]  
It would have been obvious to one having ordinary skill in the art at the time of filing to have made the body from one of aluminum, steel, copper, an alloy, plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  It is also a common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, and potential aesthetics, etc., for the application, intended use, and design considerations for that material.  MPEP 2144.07.

Regarding claim 15,
De France teaches:
the inner threadform extends from a starting thread disposed proximate the first end and an ending thread disposed proximate the second end – see Figure “A”.


De France does not teach, but Updike teaches: 
an inner tapered region (shown in Figure “B” below) disposed along the inner surface proximate the controlled break region 82.
a narrowest portion of the inner tapered region being proximate to the controlled break region 82 and the inner tapered region widening as the distance from the controlled break region increases – the inner tapered region shown in Figure “B” below gets narrower near the controlled break region 82 and widens when moving away from the controlled break region 82.
See rejection of claim 1 for reasons on modifying De France with Updike.

Regarding claim 18, 
As best understood, De France (as modified by Hasegawa and Updike) meets the claimed limitation of an inverted conical shear plane.



    PNG
    media_image1.png
    603
    789
    media_image1.png
    Greyscale

Figure “A”: Taken from Figure 4 of De France (examiner amended).


    PNG
    media_image2.png
    515
    813
    media_image2.png
    Greyscale

Figure “B”: Taken from Figure 10 of Updike (examiner amended).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over De France in view of Hasegawa and Updike further in view of Speer (US PGPUB 2004/0067120A1).  
Regarding claim 2,  
De France does not teach, but Speer teaches:
Speer teaches marking of mechanical fasteners (bolts or nuts) with at least one indicia of at least one characteristic in order to more readily separate the fastener from similar appearing fasteners.  See abstract of Speer. 
The pre-determined torque rating of the fastener shown in De France at which the first and second body portions separate from each other is controlled by the geometry of the controlled break region.  Therefore, fasteners having different pre-determined torque ratings that appear similar to each other are possible (not always reliably distinguishable by unaided human vision alone).  
While it will be possible for a user to take measurements of the controlled break region of the fastener to determine its pre-determined torque rating, these methods are time consuming.  Therefore, the fastener of De France when mixed in with other similar appearing fasteners cannot reliably and readily be distinguished by visual aid alone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener shown in De France to have a torque rating indicia displayed on the outer surface of the second body portion similar to the ones taught by Speer in order to allow reliable and easy selection of the fastener with the required pre-determined torque rating.  

De France does not teach, but Speer teaches:
See rejection of claim 2 for reasons on combining De France and Speer to display the torque rating on the outer surface of the second body portion.
Speer further teaches that indicia (torque rating) is at least one of stamped into the outer surface of the second body portion and painted onto the outer surface of the second body portion.
“Indicia according to the invention may be added to at least one surface of pre-existing fasteners by any suitable means. Some non-limiting examples are: mechanical stamps that form indicia by indenting the surface of the fastener; transferring the indicia from an inked roll to the surface of the fastener…” [0017] 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over De France in view of Hasegawa and Updike further in view of Hills (US Patent 3444775A).
Regarding claim 8, 
De France does not teach, but Hills teaches:
wherein the first body portion 25 includes a stop ridge 26 extending substantially around a circumference of the first body portion 25, the stop ridge 26 being proximate to the controlled break region 24.
Hills teaches a torque limiting fastener where stop ridge 26 is used to prevent torqueing tool from inadvertently engaging/contacting the second body portion 21.  De France teaches that any suitable tool (e.g. a socket) can be used to apply torque to the second body portion 14 in order to sever it. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first body portion shown in De France to have stop ridge similar to the ones taught by Hills to prevent the torqueing tool from inadvertently engaging/contacting with the second body portion.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over De France in view of Hasegawa and Updike further in view of Balderrama et al. (US 2016/0305464A1), hereinafter referred to as Balderrama.
Regarding claim 19,
De France does not teach, but Balderrama teaches:
Balderrama teaches a torque limiting nut where the upper portion is designed to break away from the lower portion at a pre-determined torque value.  The lower portion of the fastener contains a threaded nut 41, as shown in Figure 3.
the outer surface 23 is a first outer surface; the torque limiting fastener 1 further comprising a nut retainer (outer projections on 43 and 45) disposed between a second outer surface 49 of a nut 41 within the second body portion and the inner surface of the second body portion.  
Use of a nut 41 disposed within the second body portion of the nut allows the body portion and nut to be made out of different materials.  The fastener of Balderrama is for use in aircrafts where weight reduction is an important consideration.  Therefore, use of a plastic outer body with a metal nut will lead to weight reduction.  In applications where corrosion-resistance as well as strength of the outer body is desired (e.g. fasteners in marine environments subjected to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener shown in De France to have a nut with a nut retainer similar to the ones taught by Balderrama so that the outer body and nut can be made out of different materials, thereby providing weight reduction (e.g. aircraft applications) or corrosion-resistance (e.g. marine applications) as necessary.   
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over De France in view of Hasegawa and Updike further in view of La Barre (US Patent 2336791A).
Regarding claim 20, 
De France does not teach, but La Barre teaches:
See rejection of claim 1 for reasons on combining De France and Hasegawa to have a nut disposed within the second body portion.  
Figure 2 of La Barre teaches retaining a fastener 14 inside a hollow body portion 11.  Cylindrical projection 13 is bent/tapered inwardly to secure the fastener 14 inside the body portion 11.
Projection 13 shown in Figure 2 have an outer tapered portion that tapers towards the fastener 14.  Also, projection 13 have an inner tapered portion that tapers towards the fastener 14.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener shown in De France (as modified by Hasegawa to have an internal nut) to have an outer and inner .   
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure – see PTO-892 form filed on 8 October 2020.
Onishi et al. (US 2003/0198528A1):  A torque-limiting fastener with a shear plane is shown in Figure 6b.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677